Appeal by the defen-
dant from a judgment of the Supreme Court, Kings County (DiMango, J.), rendered March 13, 2002, convicting him of criminal possession of a weapon in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s argument that the sentencing court should have granted him youthful offender treatment is unpreserved for appellate review, since he failed to object or to move to withdraw his plea on this ground (see People v Bermudez, 177 AD2d 323 [1991]). In any event, under the circumstances of this case, the denial of youthful offender treatment was a provident exercise of discretion.
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80). Ritter, J.P., S. Miller, Townes, Crane and Rivera, JJ., concur.